Case 1:19-cv-00340-JJM-PAS Document 64 Filed 12/02/20 Page 1 of 2 PagelD #: 555

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF RHODE ISLAND

STEVEN J. PALANGE C.A NO.1:19-cvy-00340-JIM-PAS
PLAINTIFF

Michael Forte, Margarita Palange, Sandra Lanni, Richard E. Updegrove Jr.,
Tanya Gravel, Lois lannone, Ronald Pagliarini, Peter Neronha, Jean
Maggiacomo, Courtney E. Hawkins, Tyler Technologies(TT), TT President and
CEO Lynn Moore, TT President Courts and Justice Division Rusty Smith,
Associate Director of Child Support Services Sharon Santilli, Deputy Director,
Extcmal Affairs Yvette Mendez, Paul Suttcl Chief Justice Rhode Island
Supreme Court, Carol Malaga Family Court Stenographer.

DEFENDANTS

MOTION TO AMENDED COMPLAINT
The Plaintiff respectfully requests permission to amend his complaint to add additional
claims, necessary joinder of parties, supporting evidence, supporting facts. This is a case of
ongoing and continual unlawful governmental conduct amd suffering pains, losses, and time
with family and parenting. The new amendment seeks to simplify the complaint further and

eliminates the claim for injunctive relief. This complaint seeks only declaratory judgment.

 

 
Case 1:19-cv-00340-JJM-PAS Document 64 Filed 12/02/20 Page 2 of 2 PagelD #: 556

eZ
By himself Pro Se,

10 Grandeville Ct., #934

Wakefield, RI 02879

P/C (401) 225-0650 F: 401-295-2242
E: steven_palange@tlic.com

PLAINTIFF HEREBY DEMANDS A TRIAL BY JURY OF ALL
ISSUES SO TRIABLE.

CERTIFICATION OF SERVICE

I hereby certify that on the lst day of December 2020 | cmailed a copy of this
document to Justin J. Sullivan jjsullivan@riag_ri.gov and to all attorney names
appearing on the docket sheet.

 

 
